IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JOHN F. CASEY III,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-2510

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 3, 2017.

An appeal from an order of the Circuit Court for Duval County.
Mark J. Borello, Judge.

John F. Casey III, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Anne C. Conley, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.